This is a suit for damages arising out of a collision of a bus with an automobile. The plaintiff sought damages from the defendant, and the defendant in its answer denied liability and sought damages against the plaintiff. From the nature of the question asked by the foreman, the jury seemed to have eliminated that phase of the case that related to the finding of damages in favor of the defendant over and against the plaintiff, for at least they sought no additional information in a recharge as to it. The question asked related to the other phase of the case, to wit: if they found any damages against the defendant how should they arrive at the amount, or what amount could they legally find, and the judge told them in connection with the part of his charge already given which related to damages: "I charge you, that if, after applying the rules of law which I have given you to the facts in this case as you find them, you reach the conclusion that the plaintiff is entitled to recover in any amount not to exceed the amount claimed in his petition, then you will take up for your consideration and investigation the amount of damages, if any, that you would award the plaintiff in this case, and determine what damages, if any, you will award, in any amount not to exceed the amount that the plaintiff alleges as his damages in the petition." This recharge to the jury, in answer to the question of the foreman, stated a correct principle of law which was applicable to the pleading and the evidence as related to the phase of the case about which the jury sought information. The foreman stated that the charge had given them the information they sought, that is, the judge had *Page 34 
charged them the principle of law which they wanted to know, and the writer agrees with the foreman that when the whole charge, including the recharge, are taken together the jury had a plain statement of a rule of law of whether the plaintiff could recover any amount and if so how much. The writer thinks the recharge was a correct statement of the law and especially, when the judge in effect told the jury that the recharge was given in connection with the part of the charge formerly given on damages, I think the jury were not confused in that they thought the judge was saying that they could not find for the defendant but should find for the plaintiff in some amount.
The judge evidently construed the question of the foreman as not asking the form of the verdict, for that had already been plainly and definitely given in charge, but was asking the rules of law which should guide them in arriving at their verdict. The rule of law the judge gave them is a correct principle of law applicable to one phase of the case. The foreman thereupon in effect said: "You have properly construed my question and answered it by giving us in charge this rule of law." Can we now say that both the asker (the foreman) and the answerer (the judge) were mistaken as to the information the foreman sought? I can not so say. The recharge did not express any opinion. It was a statement of the law and its exceptions, and statedhypothetically that if certain facts as to the phase of the case inquired about were proved what damages, if any, the jury would be authorized to find. Daniels v. State, 58 Ga. App. 599,608 (199 S.E. 572); American Surety Co. v. Smith,55 Ga. App. 633, 639 (191 S.E. 137); Donahoo v. Goldin,61 Ga. App. 841, 845 (7 S.E.2d 820).